EXHIBIT 21 RAYMOND JAMES FINANCIAL, INC. LIST OF SUBSIDIARIES The following listing includes all of the registrant's subsidiaries as of September 30, 2011, which are included in the consolidated financial statements: Entity Name State/Country of Incorporation Subsidiary or Joint Venture of 0891623 B.C. Unlimited Liability Company Canada 7597410 Canada Inc. 656948 British Columbia Ltd. Canada RJ Canada, Inc. 6632840 Canada Ltd. Canada RJF 7597410 Canada Inc. Canada RJ Canada, Inc. Eagle Asset Management, Inc. Florida RJF EB Management I, LLC Florida EAGLE Eagle Boston Investment Management, Inc. Florida EAGLE Eagle Fund Distributors, Inc. Florida EAGLE Eagle Fund Services, Inc. Florida RJF Gateway Institutional Fund Ltd. Florida RJTCF Gateway Tax Credit Fund II, Ltd. Florida RJTCF Gateway Tax Credit Fund III, Ltd. Florida RJTCF Lane, Berry & Co. International, LLC Massachusetts RJF HBI Investment Funds, LLC Illinois Howe Barnes Heritage International Limited Mauritius RJIH Howe Barnes Capital Management, Inc. Illinois Howe Barnes Howe Barnes Hoefer & Arnett, Inc. Delaware RJF Planning Corporation Of America Florida RJ&A Raymond James & Associates, Inc. Florida RJF Raymond James (USA) Ltd. Canada RJ Ltd. Raymond James Argentina Sociedad De Bolsa, S.A. Argentina Raymond James South American Holdings, Inc. (“RJSAH”) Raymond James Asset Management International, S.A. France RJIH Raymond James Bank, FSB U.S.A. RJF Raymond James Brasil, S.A. Brazil RJSAH Raymond James Canada, LLC Florida RJ Canada, Inc. Raymond James Capital Inc. Delaware RJF Raymond James Capital Partners, LP Florida RJC Partners, LP Raymond James Development Tax Credit Fund, LLC Delaware RJTCF Raymond James Euro Equities France RJES Raymond James European Holdings, Inc. (“RJEH”) Florida RJIH Raymond James European Securities France RJIH Raymond James Finance Company of Canada, Ltd. Canada RJ Bank Raymond James Financial International, Ltd. (U.K.) U.K. RJIH Raymond James Financial Management Ltd. Canada RJ LTD Raymond James Financial Planning Ltd. Canada RJ LTD Raymond James Financial Services Advisors, Inc. Florida RJF Raymond James Financial Services, Inc. Florida RJF Raymond James Geneva S.A. Switzerland RJ&A Raymond James Global Advisors Ltd. British Virgin Islands RJIH Raymond James Global Securities, Limited British Virgin Islands RJIH Raymond James Indian Country Tax Credit Fund I, LLC Delaware RJTCF Raymond James International France RJES Raymond James International Holdings, Inc. Florida RJF Raymond James Investments, LLC Florida RJF Entity Name State/Country of Incorporation Subsidiary or Joint Venture of Raymond James Investment Services Limited U.K. RJF Raymond James Latin Advisors Limited British Virgin Islands RJSAH Raymond James Latin America S.A. Uruguay RJSAH Raymond James Latin Fund Advisors SA British Virgin Islands RJSAH Raymond James Ltd. Canada RJF Raymond James Multifamily Finance, Inc. Florida RJTCF Raymond James North Carolina Tax Credit Fund, LLC Delaware RJTCF Raymond James Partners, Inc. Florida RJF Raymond James Patrimoine, S.A. France RJIH Raymond James Research Services, LLC Florida RJF Raymond James Securities – Turkey (Raymond James Yatýrým Menkul Kýymetler A.S.) Turkey RJEH Raymond James South American Holdings, Inc. Florida RJIH Raymond James Tax Credit Fund 32 – A, LLC Delaware RJTCF Raymond James Tax Credit Fund 32 – B, LLC Delaware RJTCF Raymond James Tax Credit Fund 33, LLC Delaware RJTCF Raymond James Tax Credit Fund 34, LLC Delaware RJTCF Raymond James Tax Credit Fund XX, LP Delaware RJTCF Raymond James Tax Credit Fund XXII, LLC Delaware RJTCF Raymond James Tax Credit Fund XXV – A, LLC Delaware RJTCF Raymond James Tax Credit Fund XXV – B, LLC Delaware RJTCF Raymond James Tax Credit Funds, Inc. Florida RJF Raymond James Trust, National Association U.S.A. RJF Raymond James Uruguay, S.A. Uruguay Raymond James Latin Advisors Limited Residual Partners Florida RJF RJ Canada LP Alberta 0891623 B.C. Unlimited Liability Company; 7597410 Canada Inc. RJ Canada, Inc. Florida RJF RJ Capital Services, Inc. Delaware RJF RJ Delta Capital S.A. Argentina RJSAH RJ Delta Fund Management S.A. Argentina RJSAH RJ Equities, Inc. Florida RJF RJ Government Securities, Inc. Florida RJF RJ Holdings, Ltd. Florida Residual Partners RJ-Contrarian, LLC Delaware RJ Specialist Corp. RJ Partners, Inc. Florida RJF RJ Securities, Inc. Florida RJF RJ Specialist Corp. Florida RJF RJA Structured Finance, Inc. Delaware RJF RJC Event Photos, LLC Delaware RJF RJC Forensics, LLC Delaware RJF RJC Partners LP Florida RJC Partners, Inc. RJC Partners, Inc. Florida RJF RJEIF I, L.P. Delaware RJEIF, Inc. RJEIF II, L.P. Delaware RJEIF, Inc. RJEIF, Inc. Delaware RJF RJF Capital Trust I Delaware RJF RJF Capital Trust II Delaware RJF RJF Capital Trust III Delaware RJF Value Partners, Inc. Florida RJTCF
